UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 06-1006



BAHMAN PAYMAN, M.D.,

                                                Plaintiff - Appellant,

          versus


DR. Z. AHSAN; KHALOUCK ABDRABBO, M.D.; ATIQUE
MIRZA, M.D.; DR. ROY SHELBOURNE,

                                               Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Big Stone Gap. James P. Jones, Chief
District Judge. (CA-05-18-2)


Submitted: June 22, 2006                          Decided: June 28, 2006


Before NIEMEYER, MICHAEL, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael A.   Bragg,    BRAGG   LAW,   PLC,   Abingdon,   Virginia,   for
Appellant.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           By order entered March 31, 2005, the district court

permanently enjoined and prohibited Bahman Payman, M.D., from

filing any lawsuit against Dr. Roy Shelbourne and other named

individuals without first obtaining written leave from the court.

In November 2005, Payman sought leave from the court to file a

lawsuit    against     Shelbourne   and     others.         By   order   entered

November 26, 2005, the court denied Payman’s request.                Payman now

appeals the court’s denial, but only with respect to Shelbourne.

           We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district

court.    Payman v. Ahsan, No. CA-05-18-2 (W.D. Va. Nov. 26, 2005).

We   dispense   with    oral   argument   because     the    facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                         AFFIRMED




                                    - 2 -